Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The present application is being examined under the claims filed on 10/25/2019.
Claims 1- 4, 7-13, 16 -20 are rejected.
Claims 5, 6, 14 and 15 are objected.
Drawings

The Drawings filed on 10/25/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 17 recites the limitation "the lens cup distance” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudman et al. US PGPUB No. 20190258442. Hereinafter reference as Hudman.


“for determining if a head-mounted device for extended reality (XR) is correctly positioned on a user, the method comprising: performing eye tracking, using processing circuitry, by estimating, based on a first image of a first eye of the user, the position of the pupil of the first eye in two dimensions” (Hudman discloses in at least
¶ [0024] “sensors or components may be provided for otherwise tracking the user's pupil/gaze”, ¶ [0024] “techniques for determining user pupil location and for verifying and/or correcting positioning of the head mounted display (HMD) device”, ¶ [0009, line 3 and 13-15] “determining pupil location of a user of a display device via imaging sensors”,¶ [0002] “In many virtual reality and augmented reality systems, such an head mounted display (HMD) device may be tracked…..”, ¶ [0012] “the pupil location determination techniques are used in at least some embodiments to determine the pupil location in two dimensions”); 
“determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, by: determining whether the estimated position of the pupil of the first eye is within a predetermined allowable area in the first image” (Hudman discloses in at least [0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, ¶ [0024] “techniques for determining user pupil location and for verifying and/or correcting positioning of the 
(i) if the determined position of the pupil of the first eye is inside the predetermined allowable area of the first image: concluding that the head-mounted device is correctly positioned on the user, (Hudman discloses ¶[0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, ¶ [0010 and corresponding text] “[positioned correctly is misaligned or otherwise incorrectly positioned after the movement”). Wherein the target pupil location is the allowable area), or
(ii) if the determined position of the pupil of the first eye is outside the predetermined allowable area of the first image: concluding that the head-mounted device is incorrectly positioned on the user. (Hudman discloses ¶ [0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, ¶ [0010 and corresponding text] “[positioned correctly is misaligned or otherwise 

In reference to claim (7) Hudman teaches the method of claim 1 (as mentioned above), further comprising:
“if the head-mounted device is determined to be incorrectly positioned on the user: performing a position correction procedure” (Hudman discloses ¶ 0016] “if the determined actual pupil location(s) for the user are determined to be incorrect, various types of automated corrective actions may be performed to remedy the problem, such as to reduce or eliminate differences in the actual and target pupil location(s)”).
In reference to claim (8) Hudman teaches 8) the method of claim 7 (as mentioned above),
“wherein performing the position correction procedure comprises, if the lens cup distance (dLENs_cuP) has been determined to be too small or too large, performing motorized position correction of the lens cup distance ( dLENS_CUP )” ( Hudman discloses ¶ [0015] “a head mounted display (HMD) device or other display device may include one or more motors that the HMD Alignment Manager system may automatically control to reduce or eliminate the distance or other difference(s) between the actual and target locations of one or more pupils”, ¶ [0009] “the correction to the HMD device positioning including modifications to the alignment or other positioning of an optical lens system within the HMD device”).

In reference to claim (9) Hudman teaches the method of claims 7 (as mentioned above), 
“wherein performing the position correction procedure comprises notifying the system or the user about the determined incorrect position of the head-mounted device”. 
Hudman discloses ¶ [0015] “the automated corrective actions of the head mounted display device (HMD) alignment manager system may include providing information to a user to cause the user to take one or more actions”).

In reference to claim (10) Hudman teaches the method of claim 7 (as mentioned above), 
“wherein performing the position correction procedure comprises initiating a positioning guide, which positioning guide provides guidance on steps to be taken for manual correction of the position of the head-mounted device” (Hudman discloses 
¶ [0024] “the head mounted display (HMD) device may control the alignment and/or other positioning of the optical lens systems 110 and 112 and/or display panels 106 and 108 without such motors 138, such as by use of adjustable positioning mechanisms (e.g., screws, sliders, ratchets, etc.) that are manually changed by the user via use of the controls 137”).

In reference to claim (11) Hudman teaches
“a system for determining if a head-mounted device for extended reality (XR) is incorrectly positioned on a user, the system comprising processing circuitry configured to: perform eye tracking by estimating, based on a first image of a first eye of the user, a position of a pupil of the first eye” (Hudman discloses in at least  ¶ [0036 and Fig. 3  and
“determine if the head-mounted device is correctly positioned on the user, by:
determining whether the estimated position of the pupil of the first eye is within a predetermined allowable area in the first image” (Hudman discloses in at least ¶ [0013]” After determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil
location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, [0024] “techniques for determining user pupil location and ; and
(i) “if the determined position of the pupil of the first eye is inside the predetermined allowable area of the first image: concluding that the head-mounted device is correctly positioned on the user, (Hudman discloses ¶ [0013] “After determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds.”, ¶ [0010] “[positioned correctly is misaligned or otherwise incorrectly positioned after the movement”, the target pupil location is the allowable area) or
(ii) if the determined position of the pupil of the first eye is outside the predetermined allowable area of the first image: concluding that the head-mounted device is incorrectly positioned on the user” (Hudman discloses ¶ [0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds” ,¶ [0010] “[positioned correctly is misaligned or otherwise incorrectly positioned after the movement”, the target pupil location is the allowable area).

In reference to claim (16) Hudman teaches the system of claim 11 (as mentioned above),
“wherein the processing circuitry is further configured to perform a position correction procedure if the head-mounted device is determined to be incorrectly positioned on the user” (Hudman discloses ¶ [0015] “If the determined actual pupil location for a user of an HMD device or other display device is determined to be incorrect…, various types of automated corrective actions may similarly be performed in various manners in various embodiments”).

In reference to claim (17) Hudman teaches the system of claim 16 (as mentioned above),
“wherein the processing circuitry is configured to, in the position correction procedure: perform motorized position correction of the lens cup distance (dLENs_cuP), if the lens cup distance (dLENs_cuP) has been determined to be too small or too large” ( Hudman discloses ¶ [0015] “an head mounted display (HMD) device or other display device may include one or more motors that the HMD Alignment Manager system may automatically control to reduce or eliminate the distance or other difference(s) between the actual and target locations of one or more pupils”, ¶ [0009] “the correction to the HMD device positioning including modifications to the alignment or other positioning of an optical lens system within the HMD device”).
“notify the system or the user about the determined incorrect position of the head-mounted device” (Hudman discloses [Step 435 of Fig.4 and corresponding text] ““provide notice to the user to manually correct positioning …”); or
“initiate a positioning guide, which positioning guide provides guidance on steps to be taken for manual correction of the position of the head-mounted device”. (Hudman discloses [Fig.4 and corresponding text] “provide notice to the user to manually correct positioning …”).

In reference to claim (18) Hudman teaches the system of claim 11 (as mentioned above),
“further comprising a head-mounted device” (Hudman discloses ¶ [0024] “the head mounted display (HMD) device may control the alignment and/or other positioning of the optical lens systems…”).

In reference to claim (19) Hudman teaches
“a non-transitory computer- readable storage medium storing instructions which, when executed by processing circuitry of a system, cause the system to: perform eye tracking, by estimating, based on an image of a first eye of the user, the position of the pupil of the first eye” (Hudman discloses in at least ¶ [0041] “Some or all of the systems or data structures may also be stored (e.g., as software instructions contents or structured data contents) on a non-transitory computer-readable storage medium” , ¶ [memory 330, Fig. 3], ¶ [0024] “sensors or components may be provided for otherwise tracking the user's pupil/gaze”, ¶ [0024] “techniques for determining user pupil location and for verifying and/or correcting positioning of the HMD device”,¶ [0009, line 3 and 13-15] “determining pupil location of a user of a display device via imaging sensors”,¶ [0002] “In many virtual reality and augmented reality systems, such an HMD device may be tracked…..”,  
 and
“determine if the head-mounted device is correctly positioned on the user, by:
determining whether the estimated position of the pupil of the first eye is within a predetermined allowable area in the first image” (Hudman discloses in at least ¶ [0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, [0024] “techniques for determining user pupil location and for verifying and/or correcting positioning of the HMD device”); and
(i) “if the determined position of the pupil of the first eye is inside the predetermined allowable area of the first image: concluding that the head-mounted device is correctly positioned on the user, (Hudman discloses [0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds..”, ¶ [0010] “[positioned correctly is misaligned or otherwise incorrectly positioned after the movement” the target pupil location is the allowable area) or
(ii)  if the determined position of the pupil of the first eye is outside the predetermined allowable area of the first image: concluding that the head-mounted device is incorrectly positioned on the user” (Hudman discloses ¶[0013] “after determining one or more points to represent the actual pupil location in an acquired image, the techniques may further include determining an amount of vertical and/or horizontal difference (e.g., a distance) from a target location of the pupil for the imaging sensor that acquired the image, and determining if the actual pupil location is incorrect based on that distance or other difference(s) exceeding one or more defined thresholds”, ¶ [0010] “[positioned correctly is misaligned or otherwise incorrectly positioned after the movement” the target pupil location is the allowable area).

In reference to claim (20) Hudman teaches
“The non-transitory computer-readable storage medium of claim 19, further storing instructions which, when executed by processing circuitry of a system, cause the system to perform a position correction procedure if the head-mounted device is determined to be incorrectly positioned on the user” (Hudman discloses ¶ [0024] “techniques for determining user pupil location and for verifying and/or correcting positioning of the head mounted display (HMD) device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2- 4 and 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hudman et al. (US PGPUB No.) in view of Ninomiya (US PGPUB No. 20200019241).
In reference to claim (2) Hudman teaches the method of claim 1 (as mentioned above),
Hudman does not teach
“wherein the step of determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: 
a) obtaining a gaze angle (β) for the first eye”;
b) “comparing the obtained gaze angle (β) to a preset gaze angle threshold value
(TGA”); and
“if the obtained gaze angle (β) is below the preset gaze angle threshold value (TGA), continuing with the steps of performing eye tracking and determining
if the head-mounted device is correctly positioned on the user”; or
“if the obtained gaze angle (β) is not below the preset gaze angle threshold value (T GA), returning to step a).

“wherein the step of determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: 
a) obtaining a gaze angle (β) for the first eye” (Ninomiya discloses ¶ [0090] “an angle formed between a straight line connecting the pupil center 112C and the reference point P (a line segment YA herein) and a straight line connecting the pupil center 112C and the corneal reflex center 113C is referred to as an angle θ”);
b) “comparing the obtained gaze angle (β) to a preset gaze angle threshold value
(TGA”) (Ninomiya discloses ¶ [0093] “The gaze determining unit 220 checks whether the calculated angle θ is equal to or smaller than the angle threshold 80, and thereby determines whether the subject is gazing at the target position”); and
“if the obtained gaze angle (β) is below the preset gaze angle threshold value (TGA), continuing with the steps of performing eye tracking and determining
if the head-mounted device is correctly positioned on the user” (Ninomiya discloses ¶ [Fig. 10, S111 and corresponding text] “is angle equal to smaller than angle threshold? If yes, processing continues to steps S112-S118”); or
“if the obtained gaze angle (β) is not below the preset gaze angle threshold value (T GA), returning to step a)” (Ninomiya discloses [Fig. 10, S111 and corresponding text] “is angle equal to smaller than angle threshold?  If no, the processing loops back to the beginning and does not proceed until the calculated angle θ is below the distance threshold”);


In reference to claim (3) Hudman and Ninomiya teach the method of claim 2 (as mentioned above),
The proposed combination of Hudman and Ninomiya further teaches “wherein the obtained gaze angle (β) is defined as the angle between an optical axis of the head mounted device and a gaze direction of the first eye of the user, wherein the optical axis of the head mounted device is defined as a vector passing through a focal point of the first eye and an origin of coordinates in an internal coordinate system of the head mounted device, and wherein the gaze direction of the first eye of the user is defined as a vector passing through the focal point of the first eye and a gaze point of the first eye at the display” ¶ (Fig. 2A of Hudman shows a gaze direction of the user when the user looks directly at the display 170 along line 166 that passes through the focal point of the user’s eye and an origin of HMD coordinate system formed by horizontal axis 173 and vertical axis 172; this line is analogous to line 131 of Fig. 9 of Ninomiya which passes through the corneal reflex center 113c of the user’s eye; ¶ [0090] of Ninomiya discloses that an angle between that line and a straight line formed by the pupil center 

In reference to claim (4) Hudman teaches the method of claim 1 (as mentioned above), 

The proposed combination of Hudman and Ninomiya further teaches
“wherein the step of performing eye tracking, using processing circuitry, further comprises: obtaining an eye rotation center for the first eye, wherein the eye rotation center defines a point where all gaze directions of the first eye converge behind the
cornea of the first eye”; (Ninomiya discloses ¶ 0053] “the position detecting unit 210 detects position data of a corneal reflex center based on the image data of the eyeball” corneal reflex is an eye rotation center; see Fig. 6).
“for a given gaze direction, estimating the position of the pupil of the first eye in
three dimensions, based on the obtained eye rotation center,
wherein estimating the position of the pupil of the first eye, in two dimensions is
further based on the estimated position of the pupil of the first eye in three dimensions”. (Ninomiya discloses ¶ [0122] “gaze point detecting unit 244 converts a position of the gaze point defined by the three-dimensional global coordinate system to a position on the display screen 101S of the display 101 defined by a two-dimensional coordinate system”).

In reference to claim (12) Hudman teaches the system 11 (as mentioned above),

	The proposed combination of Hudman and Ninomiya further teaches
“wherein the processing circuitry is further configured to:
a) obtain a gaze angle (β) for the first eye” (Ninomiya discloses ¶ [0090] “an angle formed between a straight line connecting the pupil center 112C and the reference point P (a line segment YA herein) and a straight line connecting the pupil center 112C and the corneal reflex center 113C is referred to as an angle θ”). 
-	b) “compare the obtained gaze angle (β) to a preset gaze angle threshold value (TGA)”
(Ninomiya discloses ¶ [0093] “The gaze determining unit 220 checks whether the calculated angle 8 is equal to or smaller than the angle threshold 80, and thereby determines whether the subject is gazing at the target position”); and
“if the obtained gaze angle (β) is below the preset gaze angle threshold value
(T GA), continue with the steps of performing eye tracking and determining if
the head-mounted device is correctly positioned on the user” (Ninomiya discloses [Fig. 10, S111 and corresponding text] “is angle equal to smaller than angle threshold? If yes, the processing continues to steps S112-S118”); or
“if the obtained gaze angle (β) is not below the preset gaze angle threshold
value (T GA), return to step a)” [Fig. 10, S111 and corresponding text] “is angle equal to smaller than angle threshold? If no, the processing loops back to the beginning and does not proceed until the calculated θ is below the distance threshold”);

In reference to claim (13) Hudman teaches the system of claim 11 (as mentioned above),

The proposed combination of Hudman and Ninomiya further teaches
“perform the eye tracking by obtaining an eye rotation center for the first eye, wherein the eye rotation center defines a point where all gaze directions of the first eye converge behind the cornea of the first eye” (Ninomiya discloses ¶ 0053] “the position detecting unit 210 detects position data of a corneal reflex center based on the image data of the eyeball” corneal reflex is an eye rotation center); and
“for a given gaze direction, estimating the position of the pupil of the first eye in three dimensions, based on the obtained eye rotation center,
wherein estimating the position of the pupil of the first eye in two dimensions, is further based on the estimated position of the pupil of the first eye in three dimensions”. (Ninomiya discloses ¶ [0122] “gaze point detecting unit 244 converts a position of the gaze point defined by the three-dimensional global coordinate system to a position on the display screen 101S of the display 101 defined by a two dimensional coordinate system”).


Allowable Subject Matter

Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 recites the following:
The method of claim 1, further comprising using the processing circuitry to:
 perform eye tracking by estimating, based on a second image of a second eye of the user, the position of the pupil of the second eye in two dimensions, wherein each of the positions of the pupils of the first and second eyes, respectively, are defined according to a common coordinate system; 
determining an eye separation distance (dEYEs) as the difference between the position of the pupil of the first eye and the position of the pupil of the second eye,
wherein determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises:
if the absolute value of the determined eye separation distance (dEYEs) is above a preset eye separation threshold value (T EYEs): concluding that the head-mounted device is incorrectly positioned on the user.
Hudman (US PGPUB No. 20190258442) teaches eye tracking method by estimating based on the position of the pupil of the first eye of the user. Yadin (US Patent No. 11,221,500) is directed to adaptive spectacles having electrically-tunable lenses mounted in a frame. Yadin discloses calculating the distance between pupils, but does so for the purpose of identifying the user’s focal distance (col. 8, lines 32-35). That is, Yadin fails to disclose any comparison of the inter-pupillary distance with a threshold, let alone for the purpose of determining whether the spectacles are correctly positioned. As such, even in combination with Hudman, Yadin does not teach or suggest determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: if the absolute value of the determined eye separation distance (dEYEs) is above a preset eye separation threshold value (T EYEs): concluding that the head-mounted device is incorrectly positioned on the user, within the context of the remaining features of claim 5 and base claim 1. The remaining cited art of record fails to cure this deficiency. 

Claim 6 recites the following:
“estimating a lens cup separation distance (dLENs_cuP) as the difference between the position of the center of a first lens cup of the head-mounted device and the position of the center of a second lens cup of the head-mounted device in three dimensions”;
“performing eye tracking by estimating an eye separation distance (dEyes) as the difference between the position of the pupil of the first eye of the user and the position of a pupil of a second eye of the user, in three dimensions, wherein each of the positions of the centers of the first and second lens cups, respectively, and each of the pupils of the first and second eyes of the user, respectively, are defined according to a common coordinate system”;
“calculating the difference (do1FF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs)”
“wherein determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: comparing the calculated difference (do1FF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEyes) to a preset difference threshold value (T 01FF)”
“if the calculated difference (do1FF) is above the preset difference threshold value (T 01FF): concluding that the head-mounted device is incorrectly positioned on the user”.
Hudman (US PGPUB No. 20190258442) teaches eye tracking method by estimating based on the position of the pupil of the first eye of the user. Yadin (US Patent No. 11,221,500) is directed to adaptive spectacles having electrically-tunable lenses mounted in a frame. Yadin discloses calculating the distance between pupils (col. 8, lines 32-35), and separately discloses calculating the distance between the lenses (col. 6, lines 53-58). However, Yadin fails to relate these distances in any way, let alone comparing a calculated difference between the two distances with a threshold to determine whether the spectacles are correctly positioned. That is, even in combination with Hudman, Yadin does not teach or suggest calculating the difference (do1FF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs); wherein determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: comparing the calculated difference (do1FF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEyes) to a preset difference threshold value (T 01FF); if the calculated difference (do1FF) is above the preset difference threshold value (T 01FF): concluding that the head-mounted device is incorrectly positioned on the user, as required by claim 6. The remaining cited art of record does not cure these deficiencies. 







Claim 14 recites the following:
“perform eye tracking by estimating, based on a second image of a second eye
of the user, the position of the pupil of the second eye in two dimensions,
wherein each of the positions of the pupils of the first and second eyes,
respectively, are defined according to a common coordinate system”; 
“determine an eye separation distance (dEYEs) as the difference between the
position of the pupil of the first eye and the position of the pupil of the second eye,
wherein the processing circuitry is configured to determine if the head-mounted
device is correctly positioned on the user by:
if the absolute value of the determined eye separation distance (dEYEs) is above
a preset eye separation threshold value (T EYEs): concluding that the headmounted
device is incorrectly positioned on the user”

Hudman (US PGPUB No. 20190258442) teaches eye tracking method by estimating based on the position of the pupil of the first eye of the user. Yadin (US Patent No. 11,221,500) is directed to adaptive spectacles having electrically-tunable lenses mounted in a frame. Yadin discloses calculating the distance between pupils, but does so for the purpose of identifying the user’s focal distance (col. 8, lines 32-35). That is, Yadin fails to disclose any comparison of the inter-pupillary distance with a threshold, let alone for the purpose of determining whether the spectacles are correctly positioned. As such, even in combination with Hudman, Yadin does not teach or suggest determining an eye separation distance (dEYEs) as the difference between the
position of the pupil of the first eye and the position of the pupil of the second eye,
wherein the processing circuitry is configured to determine if the head-mounted
device is correctly positioned on the user by:
if the absolute value of the determined eye separation distance (dEYEs) is above
a preset eye separation threshold value (T EYEs): concluding that the headmounted
device is incorrectly positioned on the user, within the context of the remaining features of claim 14 and base claim 11. The remaining cited art of record fails to cure this deficiency.

Claim 15 recites the following
wherein the processing circuitry is further configured to:
 “estimate a lens cup separation distance (dLENs_cuP) as the difference between the position of the center of a first lens cup of the head-mounted device and the position of the center of a second lens cup of the head-mounted device”;
“perform eye tracking by estimating an eye separation distance (dEYEs) as the difference between the position of the pupil of the first eye of the user and the position of a pupil of a second eye of the user, wherein each of the positions of the centers of the first and second lens cups, respectively, and each of the pupils of the first and second eyes of the user, respectively, are defined according to a common coordinate system”;
“calculate the difference (drnFF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs)”; and
“compare the calculated difference (drnFF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs) to a preset difference threshold value (T D1FF),
wherein the processing circuitry is further configured to determine if the head- mounted device is correctly positioned on the user by:
if the calculated difference (drnFF) is above the preset difference threshold value (T 01FF): concluding that the head-mounted device is incorrectly positioned on the user”.

Hudman (US PGPUB No. 20190258442) teaches eye tracking method by estimating based on the position of the pupil of the first eye of the user. Yadin (US Patent No. 11,221,500) is directed to adaptive spectacles having electrically-tunable lenses mounted in a frame. Yadin discloses calculating the distance between pupils (col. 8, lines 32-35), and separately discloses calculating the distance between the lenses (col. 6, lines 53-58). However, Yadin fails to relate these distances in any way, let alone comparing a calculated difference between the two distances with a threshold to determine whether the spectacles are correctly positioned. That is, even in combination with Hudman, Yadin does not teach or suggest calculating the difference (drnFF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs)”; and
“compare the calculated difference (drnFF) between the lens cup separation distance (dLENs_cuP) and the eye separation distance (dEYEs) to a preset difference threshold value (T D1FF),
wherein the processing circuitry is further configured to determine if the head- mounted device is correctly positioned on the user by:
if the calculated difference (drnFF) is above the preset difference threshold value (T 01FF): concluding that the head-mounted device is incorrectly positioned on the user, as required by claim 15. The remaining cited art of record does not cure these deficiencies.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALEM MEHARI DAGNEW whose telephone number is (571)272-0880. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESFALEM M DAGNEW/Examiner, Art Unit 2663                                                                                                                                                                                                        /SEAN M CONNER/Primary Examiner, Art Unit 2663